FILED
                              NOT FOR PUBLICATION                            SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SIOE ING KHO,                                     No. 10-70918

               Petitioner,                        Agency No. A088-104-781

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Sioe Ing Kho, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Kho contends that her experiences in Indonesia constitute past persecution,

and her presumption of future fear was not rebutted. The record does not compel

reversal of the agency’s finding that Kho’s experiences in Indonesia, even

considered cumulatively, do not constitute past persecution. See Wakkary, 558

F.3d at 1059-60; Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(unfulfilled threats and one incident of physical violence did not compel a finding

of past persecution). We reject Kho’s contention that the BIA ignored threats

made to Kho because she has not overcome the presumption that the BIA

considered the entire record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006). Further, because Kho did not establish past persecution, she is not

entitled to a presumption of a future fear, see Molina-Estrada v. INS, 293 F.3d
1089, 1096 (9th Cir. 2002), and she does not otherwise argue she has established a

well-founded fear of persecution. Accordingly, Kho’s asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70918